Citation Nr: 0106779	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	L. R., Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and her representative

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active duty from February 1941 to March 1946.

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  

The appellant testified before an RO hearing officer in 
November 1998 and before the undersigned member of the Board 
in October 2000.

During an October 2000 hearing before the undersigned member 
of the Board, the appellant's representative testified as a 
witness and raised the issue of clear and unmistakable error 
in the January 1949 RO rating decision.  As this intertwined 
issue has not yet been adjudicated by the RO, it is referred 
to the RO for appropriate action.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


REMAND

The veteran received multiple shell fragment wounds in combat 
at Okinawa on April 30, 1945.  Following active service, VA 
service connection was established for eight separate 
disabilities, all of which are residuals of penetrating shell 
fragment wounds to the legs, buttocks, right arm and 
posterior left shoulder.  From November 1948 until the 
veteran's death, a 90 percent disability rating was in 
effect.  See January 1949 RO rating decision. 

The veteran died on January [redacted], 1997.  According to private 
hospital reports, the cause of death was meningioma with 
dementia, pneumonia, and sepsis.  The appellant contends that 
the veteran's service-connected disabilities contributed to 
his death by reducing his ability to withstand pneumonia.  
The appellant also contends that the veteran's service-
connected disabilities should have been rated 100 percent 
disabling during his lifetime and that service connection 
should have been established for right eye nerve palsy and 
decreased vision in the January 1949 rating decision.  

The appellant's representative has requested that VA assist 
the appellant by obtaining a medical opinion based on the 
record.  See October 2000 hearing transcript, p. 14.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or entitled to receive (or 
but for the receipt of military retired pay was entitled to 
receive) compensation at the time of death for service-
connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 years or more 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding his death. 
38 U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
This is consistent with the holding of the Court of Appeals 
for Veterans Claims in Marso v. West, 13 Vet. App. 260 
(1999).  During an October 2000 hearing, the appellant's 
representative raised the issue of CUE in the RO rating 
decision of January 1949.  Moreover, when regulations are 
changed during the course of the veteran's (or in this case, 
the appellant's) appeal, the criteria that is to the 
advantage of the appellant should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

No medical evidence has been submitted that tends to 
establish that any service-connected disability was either 
the principal or a contributory cause of death nor has 
medical evidence of a nexus between the veteran's eye 
disorder and his service-connected disabilities been 
submitted.  Furthermore, no medical evidence has been 
submitted that tends to relate the actual causes of death 
(meningioma with dementia, pneumonia, and sepsis) to active 
service or service-connected disability.  A private 
physician, Dr. Kupersmith, has reported that the veteran had 
felt that his eye problem was secondary to injuries sustained 
in combat.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For these reasons, a 
remand is required for the following action:

1.  A medical opinion from an appropriate 
VA physician is requested.  The physician 
should review the claims file and answer 
the following questions:

(a)  Is it at least as likely as not that 
any service-connected disability or 
combination of service-connected 
disabilities was either the principal or 
a contributory cause of death?  

(b)  Is it at least as likely as not that 
any listed cause of death (meningioma 
with dementia, pneumonia, and sepsis) is 
the result of active service or service-
connected disability? 

(c)  Is it at least as likely as not that 
any right eye nerve palsy or decreased 
vision is the result of or was aggravated 
by a service-connected disability?
The complete rationale underlying any 
opinions and conclusions should be set 
forth in a legible report.  

2.  The RO should undertake any 
additional development suggested by the 
medical findings and opinions, or lack 
thereof.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


